Citation Nr: 1531769	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1979 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran and the Veteran's spouse presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the Board hearing has been associated with the record.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has a current DSM-IV diagnosis of PTSD.

2.  An in-service stressor sufficient to cause PTSD is corroborated by evidence of record.

3.  The currently diagnosed PTSD is related to a verified in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for PTSD, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that a current PTSD disability is related to military service in Germany.  Specifically, the Veteran contends that symptoms of PTSD began after witnessing a plane crash that killed 7 people, injured 50 more, and separated her from her children.  See April 2008 VA Form 21-0781.

Initially, the Board finds that the Veteran has a current DSM-IV diagnosis of PTSD.  The Veteran submitted a claim for service connection for PTSD in March 2008.  The June 2008 VA PTSD examination included a diagnosis of PTSD.  While the more recent August 2011 VA examination report reflects diagnoses for anxiety disorder and depressive disorder, but not PTSD, the August 2011 VA examiner recorded many of the same acquired psychiatric disability symptoms including guilt, anxiety, depression, and panic attacks.  For these reasons, the Board finds a current DSM-IV diagnosis of PTSD.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim).

The Board next finds that an in-service stressor sufficient to cause PTSD is corroborated by evidence of record.  As noted above, the Veteran contends that PTSD was caused by witnessing the death and injury of many people in a plane crash at Ramstein Air Force Base in August 1988, while simultaneously being separated from a young child who was near the immediate crash area.  See April 2008 VA Form 21-0781; May 2015 Board hearing transcript at 2-5.  Military personnel records reflect that the Veteran was stationed at Ramstein Air Force Base on August 28, 1988, the day of the accident.  The Board finds the Veteran's account of witnessing a plane crash to be credible; therefore, the Board finds that an in-service stressor sufficient to cause PTSD is corroborated by evidence of record.

Given the above, the remaining question is whether there is medical evidence of a link between current symptoms and the specific claimed in-service stressor.  VA treatment records show that the Veteran first presented for treatment of psychiatric symptoms in January 2007.  From the first date of treatment and beyond, the Veteran reported that psychiatric disorder symptoms, including anxiety and panic, began after witnessing the 1988 plane crash.  In August 2007, a VA psychologist stated that PTSD "seems to be related to her military-related traumatic exposure."  Similarly, in October 2007, the VA psychologist treating the Veteran indicated that the Veteran "described significant guilt regarding the events of the air show (i.e., her main trauma)."  Also in August 2007, a VA psychologist suggested that the Veteran's PTSD was "further exacerbated" after an automobile accident in February 2000, indicating that the PTSD was present prior to this accident.  Throughout the individual PTSD psychotherapy outpatient treatment in 2007, PTSD was listed as the primary diagnostic impression (Axis I).  

Following several psychotherapy sessions at the VA Medical Center, the Veteran was referred for additional treatment at a PTSD clinic for women in November 2007.  At the time of referral, the VA clinician indicated that posttraumatic stress symptoms, including hypervigilence about danger, began in 1988. 

VA examined the PTSD in June 2008.  The June 2008 VA examiner opined that the Veteran would not have met the DSM-IV criteria for PTSD prior to the February 2000; however, the VA examiner's opinion was based on the absence of recorded social or occupational deficits in the record following the 1988 plane crash.  

VA examined the PTSD again in August 2011; however, as indicated above, PTSD was not diagnosed during this examination.  The August 2011 VA examiner diagnosed anxiety disorder and depressive disorder, and did not attribute either to the 1988 plane crash.  The August 2011 VA examiner opined that it is less likely than not that the anxiety disorder is related to military service, explaining that although the Veteran did experience a significant stressor and traumatic event in the air show accident of 1988, there is no documentation that the Veteran evidence any serious or otherwise disabling symptoms of anxiety in the years following the accident while completing military service.  

On review of all the evidence, lay and medical, the Board finds that the evidence is in equipoise as to whether the currently diagnosed PTSD is related to a verified in-service stressor.  While the June 2008 and August 2011 VA medical opinions weigh against finding that an acquired psychiatric disorder, to include PTSD, is related to the 1988 plane crash, both examiners indicated that their opinion was based on the lack of documentation of psychiatric symptoms in the service treatment records.  Neither examiner explains how much weight, if any, was afforded to the Veteran's well-documented VA treatment for PTSD, during which the Veteran consistently reported that symptoms, such as anxiety, panic, and hypervigilence, began to manifest after witnessing the 1988 plane crash.  In contrast, the VA treatment records generally show that the treating VA psychologists believed that the PTSD was present prior to the February 2000 motor vehicle accident.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  
 

ORDER

Service connection for PTSD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


